



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hamadi, 2013
    ONCA 198

DATE: 20130328

DOCKET: C53689

MacPherson, Blair and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ahmad Hamadi

Appellant

Daniel Sommers and Omar Ha Redeye, for the appellant

Holly Loubert, for the respondent

Heard and released orally: March 27, 2013

On appeal from the conviction entered on November 17,
    2010 and the sentence imposed on April 12, 2011 by Justice J. F. McGarry of the
    Superior Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted by McGarry J. of the Superior Court of
    Justice on November 17, 2010 of three offences: uttering a threat to cause
    death, criminal harassment, and failing to comply with an undertaking. The
    appellant received a global sentence of seven months incarceration on April 12,
    2011.  He appeals the convictions and sentence.

[2]

On his conviction appeal, the appellant advances two grounds.

[3]

First, the appellant contends that the verdict was unreasonable,
    essentially on the basis that the trial judges assessment of the credibility
    of the appellant and the complainant was unreasonable and incorrect.

[4]

We do not accept this submission.  The trial judge gave ample reasons
    for making the credibility findings he did.  We can see no error in this
    component of his reasoning, which was clearly open to him on the evidence.

[5]

Second, the appellant submits that, through extensive questioning of
    various witnesses, the trial judge entered the arena, giving rise to an
    appearance of bias.

[6]

We disagree.  Judges have a right to ask questions.  In this case, the
    trial judges questions were for the purpose of clarifying and understanding
    what unsophisticated witnesses were trying to say. There is nothing in his
    questions that would suggest the appearance of an unfair trial.

[7]

The appellants only complaint about his sentence is that the three
    month sentence for breach of an undertaking was excessive; it should have been
    two months.

[8]

We do not accept this submission.  In our view, both this component of
    the sentence and the global sentence of seven months were fit.

[9]

The appeal is dismissed.

J.C. MacPherson J.A.

R.A. Blair J.A.

R.G. Juriansz J.A.


